IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 156 MAL 2022
DEPARTMENT OF ENVIRONMENTAL                  :
PROTECTION,                                  :
                                             :   Petition for Allowance of Appeal
                    Respondent               :   from the Order of the
                                             :   Commonwealth Court
                                             :
             v.                              :
                                             :
                                             :
SCOTT CORSNITZ AND GWENDOLYN                 :
CORSNITZ,                                    :
                                             :
                    Petitioners              :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of August, 2022, the Petition for Allowance of Appeal is

DENIED. The Petition for Leave to Amend Petition for Allowance of Appeal is DENIED.